People v Chehovich (2020 NY Slip Op 05440)





People v Chehovich


2020 NY Slip Op 05440


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ. (Filed Oct. 2, 2020.)


KA 19-01229.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, V
vJOSEPH R. CHEHOVICH, DEFENDANT-APPELLANT.

Motion to dismiss granted. Memorandum: The matter is remitted to Cayuga County Court to vacate the judgment of conviction and dismiss the indictment (see People v Matteson , 75 NY2d 745 [1989]).